Title: Circular Letter to American Consuls and Commercial Agents, 9 April 1803
From: Madison, James
To: American Consuls and Commercial Agents


Department of State, April 9 1803.
Since the commencement of the year 1802, I have received your letter of the date of June 28 and I now transmit you a copy of the laws of the session of Congress preceding the last. Of those of the last session, a copy of the ’Act supplementary to the “Act concerning Consuls and Vice-Consuls,” and for the further protection of American seamen,[’] is annexed; the remainder will be forwarded as soon as they can be printed.
The act above recited containing such complete means of remedying the abuses, formerly practised by masters of vessels, in discharging their seamen, but few remarks are necessary upon that subject. The first section rendering the consent of the consuls and commercial agents requisite for this purpose might seem to require general rules to be laid down for regulating your discretion in granting it; but as the 3rd section makes their discharge so burthensome to the vessel and the means of their return so certain and liberal, no case is foreseen in which it would be necessary for you to withhold your sanction, unless it be in a port very remote from the United States. Doubtless others may exist, and a reliance is placed on your discretion, when they happen, to act as the benefit of the seamen and the public require.
When discharges take place, you will be careful to return the seamen to the United States as soon as possible, that their health and morals may be preserved by employment, and that they may be ready for the service of their country in the line of their profession. Though the act allows a discretion as to the vessels in which they return, it will be safest and most expedient to give the preference to those of our own country.
To enforce a compliance with the terms of this and the former act, and to enable you to inspect the genuineness of marine papers, used as those of the United States, are the object and effect of the 2d section. It is conceived that you will have a right to detain any such papers bearing clear marks of fraud and forgery; but it must be discreetly and attentively used, to avoid personal responsibility and to preclude complaint. It will be adviseable to confirm your act, when the offenders are foreigners, by drawing such cases into the courts of the country where you reside, that they may be punished; provided a fair trial of the merits, as it respects both parties, can be had. As far as our own citizens are concerned another law of the last session prescribes a penalty, but it must be applied by our own tribunals.
In relation to the provision you are to make for destitute seamen as enjoined in the fourth section, I refer you to my circular of the 1st August 1801, the directions of which you will observe as far as they apply. If a quantity sufficient of American shipping according to the prescribed ratio of tonnage to carry away the seamen on your hands are not in port, nothing in this section prevents your making a reasonable agreement, above the rate of ten dollars per man, to transport the whole number; provided that the proper number according to the tonnage be taken at a rate not exceeding that sum. Certificates of refusals on the part of masters of vessels to receive seamen on board according to the requisitions of this section are to be made up and registered in the consular books, immediately after they happen, and duplicates forwarded to the Department of State, as soon as may be. Their form may be as follows.
I. A. B. Consul, Vice-Consul, Commercial Agent, or Vice-Commercial Agent (as the case may be) for  hereby certify, That on the  day of  as Consul, &c. as aforesaid, I requested C.D. master and commander of the ship  of  of the burthen of  tons or thereabouts, then being a vessel belonging to a citizen or citizens of the United States, and lying in the port of  to take on board his said ship E. F.—E. H.—and I. K. all seamen of the United States, and found and then being destitute within my official district, and to transport them to  the port for which his said ship was then destined, and soon to sail, on such terms not exceeding ten dollars for each of the said seamen, as might be agreed upon between him the said C. D. and myself; and that I then and there tendered to him the said C. D. the sum of thirty dollars, viz. ten dollars for each of the said seamen, as a compensation for receiving and transporting them as aforesaid; the said seamen being then and there present, ready to be received by the said C. D. on board his said ship; but the said C. D. then and there and ever afterwards altogether refused and neglected to receive the said seamen or either of them on board his said ship, and to transport them as aforesaid. In faith whereof I have made this certificate under my hand and official seal, at  this  day of
(Signed)   A. B.
The 5th section removes the legal defects on which the circular from the Department of State, dated 26th August, 1802, was addressed to you.
No other part of the law appears at present to demand elucidation or remarks.
It has unfortunately happened, that at no period since the slave-trade was prohibited, have all our citizens abstained from a traffic, deemed worthy of the anxious solicitude of Congress to restrain, as manifested in the several highly penal laws passed on the subject, and alike discountenanced by the regulations of every state in the Union. Now when peace has turned the attention of several nations to the settlement and extension of their colonies, there is danger of the evil encreasing, and I must recommend earnestly to the Consuls, especially to those in America, to exert a steadfast vigilance respecting all such infractions of the laws, which may be attempted and to report them, with due precision, to the Department of State.
By a resolution of the House of Representatives of the 3d of March last, the Secretary of State is directed to lay before them early in the next session a view of the light money, payable by vessels of the United States, on entering the different ports of the nations of Europe, and of the same by ships or vessels of such nations entering their own ports. For the elements of this view I must have recourse to your information; and as the occasion is suitable, it may be desirable to connect with your communications some other matters having an intimate relation with it. I therefore request you to send me a table containing the rate of duty payable for the benefit of lights in the several ports of your district (naming them) on vessels of the United States, on those of the country in which you reside, and on those of other foreign nations; a table similarly distinguished of duties payable for anchorage, buoys, piers and generally such as are levied for the improvement or preservation of channels and harbours other than for lights: and 3rd, such a table exhibiting the expense of quarantine. You will accompany the whole with such remarks as may tend to give a full view of the subject. I have the honor to be, Sir, Very respectfully, Your most obedient servant,
James Madison
 

   
   RC (NNPM: The Gilder Lehrman Collection, on deposit). A printed circular letter, signed by JM. Marked “Duplicate” by a clerk, with additions and emendations in a clerk’s hand (see nn. 1 and 2). Addressed to Thomas Aborn, commercial agent at Cayenne. Another copy of the RC (ibid.) bears no additions or emendations.




   
   The number “9” was added by a clerk in a space left blank after “April” in the printed copy.



   
   This phrase, which originally read, “I have received your respective letters of the dates of ,” was altered and the date supplied by a clerk. For Thomas Aborn’s 28 June 1802 letter to JM, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:347.



   
   A printed copy of the act, which was passed on 28 Feb. 1803, follows JM’s signature (see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:203–5).



   
   JM no doubt referred to “An Act in addition to the act, intituled ‘An act concerning the registering and recording of ships and vessels of the United States,’ and to the act, intituled ‘An act to regulate the collection of duties of imports and tonnage’” (ibid., 2:209–10).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:1–4.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:489–90 and n. 5.



   
   William Lambert, acting for John Beckley, had sent JM an extract from the House journal, dated 3 Mar. 1803, directing JM to lay before the House, “early in the next session of Congress,” a report on light money paid by U.S. ships entering different European ports and by “vessels of such nations entering their own ports” (DNA: RG 59, ML; docketed by Wagner).


